            Case 2:16-cv-00949-PD Document 34 Filed 07/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARIEFF JONES,                                   :
                        Petitioner,               :
                                                  :
            v.                                    :       Civ. No. 16-949
                                                  :
THE DISTRICT ATTORNEY FOR THE                     :
CITY OF PHILADELPHIA et al.,                      :
               Respondents.                       :
                                                  :

                                            ORDER

       United States Magistrate Judge Henry S. Perkin issued a Report and Recommendation

advising that I deny Sharieff Jones’s habeas Petition. Jones has not objected to Judge Perkin’s

R&R. After carefully reviewing Judge Perkin’s thorough opinion, I conclude that his analysis is

plainly correct. See Fed. R. Civ. P. 72(b) advisory committee’s note to the 1983 amendment

(“When no timely objection is filed, [I] need only satisfy [myself] that there is no clear error on

the face of the record in order to accept the recommendation.”); see also Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987).

       AND NOW, this 17th day of July, 2020, upon consideration of the Petition for a Writ of

Habeas Corpus (Doc. No. 1), Respondents’ Opposition (Doc. No. 29), and the Report and

Recommendation (Doc. No. 33), which correctly conc to which no objection has been filed, it is

hereby ORDERED that:

       1.        The Report and Recommendation is APPROVED and ADOPTED;

       2.        The Petition for Writ of Habeas Corpus is DENIED with prejudice;

       3.        I will not conduct an evidentiary hearing because the record conclusively shows

that Jones is not entitled to relief. See United States v. Lilly, 536 F.3d 190, 196 (3d Cir. 2008);
     Case 2:16-cv-00949-PD Document 34 Filed 07/17/20 Page 2 of 2




4.      There are no grounds to issue a certificate of appealability; and

5.      The Clerk of Court shall CLOSE this case.

                                                      AND IT IS SO ORDERED.


                                                      /s/ Paul S. Diamond
                                                      _________________________
                                                      Paul S. Diamond, J.




                                              2
